PER CURIAM.
This cause is before us on appeal from the judge of compensation claims’ (JCC) order finding compensability and awarding benefits to appellee Weil. We REVERSE and REMAND with instructions that the JCC address and adjudicate appellants’ Martin v. Carpenter1 defense. Buckhalter v. University of Florida, 411 So.2d 1327 (Fla. 1st DCA), rev. denied, 418 So.2d 1278 (Fla.1982); Westberry v. Copeland Sausage Co., 389 So.2d 1214 (Fla. 1st DCA 1980); Dunn Lumber & Supply Co. v. Roy, 382 So.2d 51 (Fla. 1st DCA), cert, denied, 389 So.2d 1109 (Fla. 1980). We AFFIRM without discussion all *1129other issues on appeal not involving appellants’ Martin v. Carpenter defense.
BOOTH, WOLF and MICKLE, JJ., concur.

. Martin v. Carpenter, 132 So.2d 400 (Fla.1961).